Citation Nr: 0523750	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  01-01 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as manic depressive illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active service from March 1956 to 
March 1960, and served in the National Guard between March 
1978 and March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2003 the Board remanded the claim on appeal for 
further development to include VA examination.  Pursuant to 
the REMAND instructions, the RO scheduled the veteran for a 
psychiatric examination to determine the current diagnosis of 
the veteran's mental disorder, and its relationship if any, 
to service.

The record indicates that the veteran underwent VA 
psychiatric examination in May 2004.  At the conclusion of 
the examination, the examination report contains an Axis I 
diagnosis of (1) bipolar disorder, mixed type w/o psychosis, 
by history; (2) alcohol abuse, in remission since 1994; and 
(3) gambling addiction, in remission.  The May 2004 
examination report does not contain a nexus opinion, as 
ordered by the November 2003 Board REMAND, of whether it is 
at least as likely as not that the current mental disorder 
began in, or increased during, active military service.

Subsequently, the record indicates that a request was 
initiated on March 11, 2005, for an additional examination, 
to be held on March 28, 2005, to obtain a nexus opinion in 
compliance with the REMAND instructions.  The record shows 
that the veteran did not report for his examination scheduled 
for March 28, 2005.

Under 38 C.F.R. § 3.655, when entitlement to a benefit cannot 
be established or confirmed without a current VA examination, 
then a claimant's failure to report to such scheduled VA 
examination without good cause, will result in an original 
claim being rated based on the evidence of record.  See 38 
C.F.R. § 3.655(a), (b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

In this case, in a July 2005 letter, the veteran explained 
that he was out of the country until late in the day on the 
date of the examination, March 28, 2005, and did not read his 
notice letter of the scheduled examination until the day 
after the examination date.  Review of the claims file 
suggests that it is at least as likely as not that the 
veteran did not receive notice of the scheduled examination 
before he left for his vacation.  During a visit on clinic on 
March 9, 2005, he related that he was leaving for a ten day 
vacation.  VA internal documents indicate that a request for 
examination was made internally on March 11, 2005.  It is 
entirely possible that notice of the examination was not 
received by the veteran until he returned from his vacation 
on March 28, 2005. 

Based on the foregoing, the facts meet the criteria for good 
cause for the veteran's failure to report to the scheduled 
examination.  The RO should reschedule the examination for 
his claimed psychiatric disability to provide an opinion as 
to a relationship between any current psychiatric disability 
and service.  

In view of the foregoing, the Board finds that a 
contemporaneous and thorough VA examination should be 
conducted to determine the current nature and etiology of the 
veteran's claimed psychiatric disability.  See Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
mental disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
mental disorder began in, or increased 
during, active military service.  The 
examiner should comment on the February 
2001 opinion of Dr. Gaev.  The examiner 
should be informed that, for the purposes 
of this case, "active military service" 
means the 2- to 4-week periods of annual 
training each year, not the monthly 
weekend tours.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for service 
connection for an acquired psychiatric 
disability, claimed as a manic depressive 
disorder.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


